Claims 1-19 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-6 and 16-17 recite the limitation "a compound prepared in the absence of any diisocyanate compound" and the claims also recite “ at least one asymmetric diisocyanate compound”..  There is insufficient antecedent basis for this limitation in the claims. The claims do not require any diisocyanate compound involved in the preparation of the claimed compound in the thickening agent. Clarification and/or correction is required. 
Claim 1 recites the limitation “ a solvent from a renewable resource”. It is unclear what is the renewable resource?. The claimed specification does not provide any guidance. Clarification or correction is required.
Claim 18 recites the limitation “softening composition”. It is unclear what type of softening composition?. Is it a softening composition that recites in claim 13? Or the softening compositions that recites in claims 14 or 15, with specific softening agents?. Clarification or correction is required.
	Claims 2-3, 7-15 and 19 depend upon rejected base claims. Therefore, claims 2-3, 7-15 and 19 are rejected as well.
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 fails to further limit the subject matter of claim 16 with respect to the limitations of (A1), (A2), (B) and (C) as claimed.  


Claim Rejections - 35 USC § 102
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matter et al. (WO  2018/073545 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Matter et al. (WO’ 545 A1) teaches a urethane compound prepared in the absence of any diisocyanate compound by reaction of (A) at least one monoisocyanate compound selected from (A1) a compound comprising a single isocyanate function and (A2) at least one monoisocyanate compound derived from the separate reaction (A2-1) of at least one labile hydrogen atom and (A2-2) at least one asymmetric diisocyanate compound, (B) at least one isocynate compound comprising more than 2 isocyanate functional group, and (C) at least one compound of formula (1) wherein L is independently a poly(alkylene glycol) residue and n is a umber from 40 to 400 as claimed in claims 16 and 17 (see claims 1 and 2). Matter et al. (WO’ 545 A1) teaches all the limitations of the instant claims. Hence, Matter et al. (WO’ 545 A1) anticipates the claims. 
6	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kim et al. (US 4,180,491).
Kim et al. (US’ 491) teaches a reaction product comprising a mixture of (C) polyoxyethylene glycol 6000 that represents the claimed formula (I), (A) dodecyl isocyanate (monoisocyanate) and (B) Desmodur-Ntriisocyanate (isocyanate compound comprising more than 2 isocyanate groups) as claimed in claims 16 and 17 (see col. 20, Example 68). Kim et al. (US’ 491) teaches all the limitations of the instant claims. Hence, Kim et al. (US’ 491) anticipates the claims.
Allowable Subject Matter
7	Claims 1-15 and 18-19 would be allowed if the claims overcome the rejections under 112 second paragraphs. The prior art of record does not teach or disclose a thickening agent comprising a solvent which is non-aromatic and non-reactive with the isocyanate group and wherein the solvent is selected from the claimed species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761